DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, CD3+ CD4+ T-lymphocyte cells from claim 1, CpG position in the 5' region upstream from the transcription start within CD3 genetic region from claim 3, human blood samples from claim 9, human from claim 10 and cancer from claim 12 in the reply filed on 1/4/21 is acknowledged.
Claims 13-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/21.
Priority
The instant application was filed 04/09/2019 is a continuation of 15477768, filed 04/03/2017,  which is a continuation in part of 13139808, filed 10/18/2011,  13139808 is a national stage entry of PCT/EP2009/008764 , International Filing Date: 12/08/2009
claims foreign priority to 08021838.1 , filed 12/16/2008.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e),  120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15477768, 13139808, PCT/EP2009/008764, 08021838.1 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The instant claims have been amended to recite, “an amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5.”  The response asserts support can be found in originally filed paragraphs 0025, 0051, 0073-0075.  However, the initially filed application in the instant file wrapper has no paragraph numbers.  The cited portions of specification  while reciting suitability with respect to SEQ ID NO 1 does not recite, “at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2019 is being considered by the examiner.
Drawings
The specification provides Figure 2A, , 3A and  which provides nucleic acids which are not identified by SEQ ID NO.  37 CFR 1.821 (d) requires , “Where the 
Claim Objections
Claims 1-3, 5, 7, 9-12 are objected to because of the following informalities:  
Claim 1 is objected to as it recites “CpG” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Further applicant elected CD3+ CD4+ T-lymphocyte cells the claims should be amended to be consistent with the election.
Claim 5 is objected to as it recites “MSP” and  “, Ms-SNuPE” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7, 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
 	 Method of detecting methylation comprising: obtaining human cells, isolating genomic DNA, treating the genomic DNA with bisulfite, determining methylation of SEQ ID NO 2 by sequencing.
, does not reasonably provide enablement for identifying CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells by methylation of at least one CpG of an  amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5,.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

The nature of the invention and the breadth of the claims:
	Claim 1 is drawn to a method for identifying CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocytes in a sample derived from a mammal comprising T cells, comprising: a)  analyzing the methylation status of at least one CpG position in, an amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5,  and B) identifying and  CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells lymphocytes based on said methylation status, wherein a demethylation of at least one CpG position in said amplicon to at least 90% in said sample is indicative of the  CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells.  
The claims encompass any mammal from any species. ‘
Further the claims encompass an amplicon without bisulfite treatment to determine methylation.
Further the active steps do not require analysis of a sample.  
Further the claims encompass any demethylation of any CpG is indicative of CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells.

Claim 3 depends from claim 1 and draws the invention to, wherein said at least one CpG position is present in the 5' region upstream from the transcription start, promoter region, intron, and/or exon/intron border within the CD3 genetic region.  
Claim 5 depends from claim 1 and draws the invention to wherein analyzing  the methylation status comprises a method selected from methylation specific enzymatic digests, bisulphite sequencing, analysis selected from promoter methylation, CpG island Page 2 of 6DOCKET NO.: 113828.000015PATENT Application No.: 16/379.260 Office Action Dated: November 10, 2020 methylation, MSP, HeavyMethyl, MethyLight, Ms-SNuPE or other methods relying on a detection of amplified DNA.  
Claim 7 depends from claim 1 and draws the invention to wherein said method is suitable for routine applicationcomprising a DNA-chip.  
Claim 9 depends from claim 1 and draws the invention to wherein  said sample is selected from a mammalian body fluid, including human blood samples, or a tissue, organ or cell type blood sample, a sample of blood lymphocytes or a fraction thereof.  
Claim 10 depends from claim 1 and draws the invention to wherein said mammal is a mouse, rat, monkey or human.  
Claim 11 depends from claim 1 and draws the invention to further comprising the step of concluding on the immune status of said mammal based on said T-lymphocytes as identified.  

The amount of direction or guidance and the Presence and absence of working examples.
	The teachings of the specification appear to be limited to human samples.  The teachings of Table 1 are limited to CD3D and CD3G and demonstrate all samples had some level of methylation.  Table 1 does not teach any levels of less methylation than 0.1, thus it would be unpredictable to associate methylation of a single CpG with CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells as all cells had at least 10 % demethylated.
The specification teaches on the bottom of page 16 not all methods of detecting methylation are quantitative.
Presence and absence of working examples
	The teachings of the specification are limited to detection of CpG methylation of human CD3 in human samples following bisulfite treatment.  The specification does not teach detection of CpG methylation in an amplicon based on oligomers according to SEQ ID NO 2-5, without bisulfite treatment.
	The specification provides no teachings with respect to methylation of any CD3 being less than 0.1.
The teachings of the specification are limited to CD3D and CD3G as table 1 provides no teachings with respect to CD3E.
The teachings of the specification are limited to humans.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Ehrlich et al. (2002 Oncogene Vol 21 p. 5400) teaches that hypomethylation and hypermethylation of DNA are relative terms and denote less or more methylation than in some standard DNA (p. 5400 last paragraph). Ehrlich et al. teaches that there is considerable differences in the amounts and distribution of DNA methylation among different vertebrate tissues because DNA methylation is not only species-specific but also tissue-specific (p. 5400 last paragraph). Therefore the association in one species of 
Walsh et al teaches (Genes & Development (1999) volume 13, pages 26-36), "demonstration that a methylation pattern observed in a nonexpressing tissue can prevent transcription in a cell type normally capable of transcribing the gene of interest" (page 30, 2nd column, last full paragraph). Walsh further teaches, "tissue-specific transcription factors might overcome and then induce erasure of methylation patterns in the vicinity of specific binding sites to produce the impression of regulated tissue- specific methylation. According to this explanation, many of the observed tissue-specific methylation patterns within regulatory regions are a consequence, rather than a cause, of transcriptional activation" (page 31, 1st column, 1st full paragraph). Thus Walsh teaches that methylation in one type of cell is not predictable to other cells of different tissues, as different tissues have different transcription factors and thus methods of activating/inactivating genes.
Brooks et al (Cancers Causes control (2009) volume 20, pages 1539-1550) teaches, “Though a number of studies have been conducted in subjects with established breast cancer, methylation frequencies of genes measured in different labs and in different sample types have been variable and often not reproducible. This is largely due to 4 factors: 1) Variable methods of methylation analysis are used in different studies, 2) Gene panels are not consistent across studies, 3) If the same genes are used, often different promoter CpG sites are used and 4) sources of DNA are 
Huehn et al (US PGPub 2007/0269823, 11-2007) teaches, “As a preferred example according to the present invention, a 384-bp stretch that is differentially methylated in the region as covered by amplicons 1 and 2 (as described herein), but not the region covered by amplicons 3 and 4”.  Huehn teaches one of skill in the art would not predict every CpG position in a gene is predictive of epigenetic regulation and/or a phenotype associated with such.  
The unpredictability of applying methylation results to the prediction of a phenotype is supported by the teachings of Ushijima (Nature Reviews. 2005. 5: 223-231). Ushijima teaches that “interpretation of differential methylation has proven difficult because the significance of methylation alterations depends on the genomic region, and 
Sabbioni et al (Mol Diagn 7(3):201-207 [2003]), analyzed promoter methylation of a variety of genes known to be methylated in different cancers in blood from gastrointestinal cancer patients, and report variation in both the extent and timing of aberrant methylation, concluding that even the gene that is the best indicator of colorectal cancer (TPEF) should be combined in a panel with at least 3 other genes for use in diagnosing colorectal cancer (see entire reference, particularly page 204, right column).  Thus, the teachings of the prior art do not a support a conclusion that the invention of the instant claims is enabled.  
Zhang (PLOS Genetics (2009) volume 5, e1000438) teaches, “We often observed that amplicons next to each other in the same CpG island had different methylation states (see Figure 3 for t an example).
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
naive and/or memory T-lymphocyte cells.  Experimentation would be replete with unpredictable trial and error analysis because the specification is limited to detection of methylation of CD3D and CD3G in human cells relative to some standard.  The art demonstrates the unpredictability of methylation between the tissues, one of skill in the art would have to recruit an enormous population of diverse human samples containing human immune cells and determine the association of the demethylation of a sequence corresponding to amplicons based on SEQ ID NO 2-5 in demethylation of any CpG is indicative of CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells.  The specification does not appear to provide any teachings to any subjects other humans.
The specification provides no indication how to determine methylation in an amplicon that has not been treated with bisulfite prior to amplification.
The specification provides no indication on how to identify demethylation of any CpG is indicative of CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells in a sample, which is not analyzed.  
The specification provides no specific teachings of  methylation of less than 0.1.  
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation of at least one CpG position in a an amplicon comprising amplification with at least one primer pair suitably designed based naive and/or memory T-lymphocyte cells in a sample.
 Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Claims 1-3, 5, 7, 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of nucleotide molecules.  The specification teaches he present invention relates to a method, in particular an in vitro method, for identifying 
CD3CD4 and/or CD3CD8 positive T lymphocytes of a mammal, wherein said method 
comprises analyzing the methylation status of at least one CpG position in the 
CD36/y/6 genes, in particular their "upstream" regulatory regions, and in particular the 
 promoter and other conserved regions of the gene for CD3, wherein a demethylation of at  least one CpG in the analyzed sample to at least 90% is indicative for memory and naive  CD4* T lymphocytes and memory and naive CD8* T lymphocytes.”
an amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5 which allow for detection of methylation of at least one CpG indicative of CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells in a sample, which is not required to be analyzed by the claim..
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides the structural limitation a sequence amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5,.  The claims read in light of the specification encompass any nucleic acid molecule wherein said gene region as analyzed is an amplicon “based on oligomers according to any of SEQ ID NO: 2 to 5, wherein a demethylation or lack of methylation of any CpG is indicative of CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells in a sample. Further the claims encompass any primer pair that provides the functional limitations of the claims.

Walsh et al teaches (Genes & Development (1999) volume 13, pages 26-36), "demonstration that a methylation pattern observed in a nonexpressing tissue can prevent transcription in a cell type normally capable of transcribing the gene of interest" (page 30, 2nd column, last full paragraph). Walsh further teaches, "tissue-specific transcription factors might overcome and then induce erasure of methylation patterns in the vicinity of specific binding sites to produce the impression of regulated tissue- specific methylation. According to this explanation, many of the observed tissue-specific methylation patterns within regulatory regions are a consequence, rather than a cause, of transcriptional activation" (page 31, 1st column, 1st full paragraph). Thus Walsh teaches that methylation in one type of cell is not predictable to other cells of different tissues, as different tissues have different transcription factors and thus methods of activating/inactivating genes.

Huehn et al (US PGPub 2007/0269823, 11-2007) teaches, “As a preferred example according to the present invention, a 384-bp stretch that is differentially methylated in the region as covered by amplicons 1 and 2 (as described herein), but not 
The unpredictability of applying methylation results to the prediction of a phenotype is supported by the teachings of Ushijima (Nature Reviews. 2005. 5: 223-231). Ushijima teaches that “interpretation of differential methylation has proven difficult because the significance of methylation alterations depends on the genomic region, and functions of the CpG islands at specific sites have not been fully clarified” (see abstract). Ushijima teaches that both hypermethylation and hypomethylation are associated with the occurrence of cancer (page 223). Ushijima (page 223) also teaches that “it has become recognized that methylation in cancer cells frequently occurs in CGIs outside promoter regions, which do not repress gene transcription, and also in promoter CGIs of genes that cannot be regarded as tumour-suppressor genes. Even in normal cells, methylation of specific CGIs frequently occurs. Therefore, to identify novel tumour suppressor genes silenced in cancer cells by CGI methylation it is necessary to carefully select the particular CGIs to be included in the analysis.”
Sabbioni et al (Mol Diagn 7(3):201-207 [2003]), analyzed promoter methylation of a variety of genes known to be methylated in different cancers in blood from gastrointestinal cancer patients, and report variation in both the extent and timing of aberrant methylation, concluding that even the gene that is the best indicator of colorectal cancer (TPEF) should be combined in a panel with at least 3 other genes for use in diagnosing colorectal cancer (see entire reference, particularly page 204, right 
Zhang (PLOS Genetics (2009) volume 5, e1000438) teaches, “We often observed that amplicons next to each other in the same CpG island had different methylation states (see Figure 3 for t an example).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
	The skilled artisan cannot envision the detailed chemical structure of the encompassed at least one CpG position in an amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5 is indicative  a CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells regardless of the complexity or simplicity of the method of isolation. Further one of skill in the art could not envision at least one primer pair that allows for the functional outcome of the amplicon or an amplicon used to detect CD3+ cells.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, an amplicon comprising  2 to 5, wherein demethylation of at least one CpG is indicative of a CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells without any definition of the demethylation of at least one CpG of an amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5 .
	Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.
In the instant application, the provided information regarding at least one CpG position an amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5, wherein demethylation of at least one CpG is indicative of a CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells without any definition of the demethylation of at least one CpG of an amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5  do not constitute an adequate written description of the broad subject matter of the claims, and naive and/or memory T-lymphocyte cells in a sample.  Adequate written description requires more than a statement that nucleic acids with a particular quality are part of the invention and reference to a potential method for their identification.  The nucleic acid sequence is required.
In conclusion, the limited information provided regarding at least one CpG position amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5, wherein demethylation of at least one CpG is indicative of a CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells in any sample in any mammalian species is not deemed sufficient to reasonably convey to one skilled in the art nucleic acid molecules at least one CpG position an amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5, wherein demethylation of at least one CpG is indicative of a CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells in any sample in any mammalian species.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
	Further the specification does not provide support for method for identifying CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocytes in a sample 
Claim 7 has been amended to recite, “wherein said method is suitable for routine application comprising a DNA-chip.”  The specification provides support for wherein said method is suitable for routine application
Claim 11 recites, “further comprising the step of concluding on the immune status of said mammal based on said T-lymphocytes as identified.”  While the specification provides antecedent basis for this limitation.  The specification provides no indication how immune status is determined.  Thus the claim lacks adequate written description.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7, 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
an amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5”. It is not clear what is required for the primer pair to be “suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5”. The specification does not set forth criteria upon which a given primer pair can be evaluated to determine whether it has been " suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5". For example, it is not clear whether the primer pair is required to comprise a portion of SEQ ID NOs 2 and 5, required to comprise a sequence complementary to SEQ ID NO: 2 and 5, required to merely hybridize to the general vicinity of SEQ ID NOs 2 and 5 in the context of the CD3 gene, required to comprise a length or GC content that matches that of SEQ ID NOs 2 and 5, or merely required to comprise CpG sites at their 3' end like SEQ ID NOs 2 and 5, to name a few possibilities. The high degree of variability of these different interpretations illustrates that the metes and bounds of what is required for the primer pair are unclear. Therefore, merely reciting that the primer pair has been " suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5" is considered to be an ambiguous means for describing the primer pair.
Further the preamble of claim 1 recites, “method for identifying CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocytes in a sample derived from a mammal comprising T cells.”  However the active steps of analyzing an amplicon and identifying CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocytes do not actually require the sample is analyzed.  Thus it is unclear how CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocytes in a sample are identified.  This 
Claim 1 recites demethylation or lack of methylation. Ehrlich et al. (2002 Oncogene Vol 21 p. 5400) teaches that hypomethylation and hypermethylation of DNA are relative terms and denote less or more methylation than in some standard DNA (p. 5400 last paragraph). Ehrlich et al. teaches that there is considerable differences in the amounts and distribution of DNA methylation among different vertebrate tissues because DNA methylation is not only species-specific but also tissue-specific (p. 5400 last paragraph). Thus the metes and bounds of demethylation or lack of methylation are unclear.
Claim 3 recites, “wherein said at least one CpG position is present in the 5' region upstream from the transcription start, promoter region, intron, and/or exon/intron border within the CD3 genetic region.”  The limitation "the CD3 genetic region”  has  insufficient antecedent basis for this limitation in the claim as neither claim 3 nor claim 1 have antecedent basis for "the CD3 genetic region".   This rejection can be overcome by amending the claims to provide antecedent basis for "the CD3 genetic region".  Further claim 1 has been amended to require SEQ ID NO 2 to 5, which the specification suggests are in the promoter of CD3.  Thus it is unclear how it can also be the transcription start, intron, and/or exon/intron border of the CD3 genetic region.
Claim 5 recites, “HeavyMethyl, MethyLight.”  MPEP 3173.05 (u) states, “trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). 
	Claim 7 has been amended to recite, “wherein said method is suitable for routine application, on comprising a DNA-chip.”  The claim is unclear and confusing the specification provides support for wherein said method is suitable for routine application
	Claim 12 recites, “wherein said mammal suffers from or is likely to suffer from autoimmune diseases, transplant rejections, cancer, and/or allergy.”  It is unclear how to identify a subject that is likely to suffer any of the recited conditions.  Further “likely to have” appears to be a relative term.  It is unclearly if likely is intended to limit the independent claim.  More specifically amending the claim to provide an active step relating to the steps of the independent claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


in said amplicon to at least 90% in said sample is indicative of the  CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells “ which is a natural law or correlation.  This judicial exception is not integrated into a practical application because there are no steps depending or integrating the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no steps depending or integrating the judicial exception.
Claim analysis
The instant claim 1 is directed towards Claim 1 is drawn to a method for identifying CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocytes in a sample derived from a mammal comprising T cells, comprising: a)  analyzing the methylation status of at least one CpG position in, an amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5,  and B) identifying and  CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells lymphocytes based on said methylation status, wherein a demethylation of at least one CpG position in said amplicon to at least 90% in said sample is indicative of the  CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells.    The correlation in the wherein clause in a natural correlation or phenomena.  

The identifying step is also a mental step or abstract idea.
 Dependent claims set forth further limitations to about the level of demethylation, location of CpG position, methods that can be used for the analyzing can broadly be interpreted as mental steps.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 2, the claim recites, “a)  analyzing the methylation status of at least one CpG position in, an amplicon comprising amplification with at least one primer pair suitably designed based on oligomers according to any of SEQ ID NO: 2 to 5,  and B) identifying and  CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells lymphocytes based on said methylation status, wherein a demethylation of at least one CpG position in said amplicon to at least 90% in said sample is indicative of the  CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells.”  This is an abstract idea or mental step as it does not require analysis of a sample.
in said amplicon to at least 90% in said sample is indicative of the  CD3+ CD4+, and/or CD3+ CD8+ naive and/or memory T-lymphocyte cells..”  This is a natural correlation.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as  no additional steps are required.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, there are no steps depending from otherwise integrating the judicial exception.
If claim 1 is interpreted to require an active step as part of analyzing.  The specification teaches:
In a preferred embodiment of the method according to the present invention, the analysis of the methylation status comprises a method selected from  methylation specific enzymatic digests, bisulphite sequencing, analysis selected from  promoter methylation, CpG island methylation, MSP, HeavyMethyl, MethyLight, Ms-SNuPE or other methods relying on a detection of amplified DNA. These methods are well known to20 the person of skill, and can be found in the respective literature. (page 11)
Thus the claim does not provide additional steps which are significantly more.
Further the art of over Mackall et al. (1994) Blood, 84(7):2221-2228), Shiota (US 2002/0072059), Wilson (Wilson et al. (2005) Seminars in Immunology, 17:105-119), Flanagan et al. (1990) Immunogenetics, 31:13-20), Cruse (Cruse et al. "Atlas of Immunology, Second Edition". Boca Raton:CRC Press, 2004, chapter 9, 33 pages), and Hajkova (Hajkova et al. “DNA-Methylation Analysis by the Bisulfite-Assisted Genomic Sequencing Method”, in Mills et al., Methods in Molecular Biology, vol. 200: DNA Methylation Protocols, (Humana Press, Totowa, 2002), pages 143-154
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackall et al. (1994) Blood, 84(7):2221-2228) in view of Shiota (US 2002/0072059), Wilson (Wilson et al. (2005) Seminars in Immunology, 17:105-119), Flanagan (Flanagan et al. (1990) Immunogenetics, 31:13-20), Cruse (Cruse et al. "Atlas of Immunology, Second Edition". Boca Raton:CRC Press, 2004, chapter 9, 33 pages), and Hajkova (Hajkova et al. “DNA-Methylation Analysis by the Bisulfite-Assisted Genomic Sequencing Method”, in Mills et al., Methods in Molecular Biology, vol. 200: DNA Methylation Protocols, (Humana Press, Totowa, 2002), pages 143-154). 
Mackall teaches obtaining a blood sample comprising T cells and then identifying the cells as CD4+ or CD8+ T cells (see page 2222, column 2, paragraph 3 and Figure 2). Mackall teaches that there is an increased incidence of opportunistic infections in patients treated with intensive chemotherapy for cancer and further that there is a 
Mackall does not specifically teach that the T-cells comprise SEQ ID NO 2-5. However, the specification teaches that the nucleotide sequence of SEQ ID NO 2-5 refers to a region of the CD3 gene locus (page 5, last paragraph; page 8, paragraph 3). Therefore, the reference to “T cells comprising a sequence according to SEQ ID NO: 2-5" merely refers to an inherent characteristic of T cells.
Mackall does not explicitly teach identifying the CD3+CD4+ and CD3+CD8+ T cells based on their unique DNA methylation profile.
However, it was already known to identify populations of cells based on their unique DNA methylation profile. Shiota teaches obtaining a blood sample ([0026]), which is a sample that comprises T-cells, and isolating DNA from the sample ([0008]). Shiota teaches analyzing the methylation status of at least one CpG position in a target gene by the restriction landmark genomic scanning (RLGS) ([0031]), methylation sensitive PCR (MS-PCR) ([0048]), southern blotting ([0052]), and CpG island array 
In addition, Hajkova teaches the method of bisulfite sequencing that measures DNA methylation. Hajkova teaches that the method involves the chemically converting non-methylated cytosines with bisulfite into uracils, which are recognized as thymines in subsequent PCR amplification followed by sequencing, whereas the modified cytosines do not react and are therefore detected as cytosines, which allows direct and positive determination of methylation sites in the genomic DNA as only methylated cytosines are detected as cytosines (page 144, paragraph 3). Hajkova teaches using primers that have been designed to amplify a given target nucleic acid region (page 150). Hajkova teaches that bisulfite-based genomic sequencing method provides high sensitivity and the ability to detect single-molecule methylation patterns (page 145, paragraph 1). Hajkova teaches that this method is an improvement over other DNA methylation analysis methods such as methylation-sensitive restriction enzymes and subsequent southern-blot hybridization (page 143, last paragraph).
It is not clear what is required by “a bisulfite-specific primer pair suitable for amplification of said amplicon and designed based on the nucleic acid sequences according to SEQ ID NO: 2 and 5” as discussed above. Nevertheless, it is noted that SEQ ID NOs 2 and 5 are derived from the CD3 gene region. Therefore, for the purposes of this rejection, this limitation is interpreted as generally referring to the CD3 gamma-CD3 delta intergenic region. Mackell and Shiota do not teach identifying the T cells based on demethylated CpG sites in the intergenic region of CD3 gamma and CD3 delta.

In addition, Wilson discusses the role that DNA methylation plays in the T-cell lineage commitment. Wilson teaches that during their development from bone marrow progenitors, B and T lymphocytes make a series of sequential, largely binary and irrevocable cell fate choices - T cell or B cell lineage, then in T cells between T cell receptor (TCR) gamma-delta versus alpha-beta, CD4 versus CD8, and in CD4 T cells- 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have identified T cells based on demethylated CpG sites in the CD3 gamma-delta intergenic region because it would have merely amounted to combining prior art elements according to known methods to yield predictable results. One would have been motivated to do so for the advantage of having an additional means for identifying cell types, as taught by Shiota. This would have been advantageous because it would have served to identify patients that were immune incompetent as taught by Mackall. It would have been predictable to have identified T lymphocytes based on the DNA methylation profile of the CD3 gamma-delta intergenic region because Flanagan teaches that CD3 is an absolutely T cell-specific gene, observed that the 100% demethylation of the CD3 gamma-delta intergenic region was specific to T cells, and further concluded that differentiation along the T lineage leads to hypomethylation of the CD3 gamma-delta intergenic region, as observed in mature T cells. It further would have been predictable to have identified the cells as T-cells 
	Mackall does not explicitly refer to the CD4+ and CD8+ T cells as CD3+CD4+ or CD3+CD8+ T cells.
However, Cruse teaches that CD3 is a pan-mature T lymphocyte marker (page 11, column 2, paragraph 2 of chapter 9). Cruse additionally teaches that during the T-cell maturation process, immature T-cells express CD4 and CD8 and then CD3 in the thymic cortex (see Figure 9.18). Then, as the T cells commit to either the CD4 or CD8 lineage in the thymic medulla, they lose expression of CD8 or CD4, respectively, but retain expression of CD3 (see Figure 9.18). Accordingly, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to have identified the cells as CD3+CD4+, CD3+CD8+, or memory T-lymphocytes based on the DNA methylation profile of the CD3 intergenic region because it would have merely amounted to combining prior art elements according to known methods to yield predictable results. Since Cruse teaches that CD3 is a pan-T cell specific marker and 
Regarding claim 2, Flanagan observed 0% methylation (i.e. 100% demethylation) in the DNase I hypersensitive sites (page 19, Figure 6), as discussed above. Flanagan therefore teaches that at least one CpG position is demethylated to more than 91%.

Regarding claims 3, the claims broadly encompass performing DNA methylation analysis on a DNA sample comprising genomic DNA from a mixture of different cells in a given sample from a subject. By applying the method of bisulfite sequencing to the blood samples of Mackall for DNA methylation analysis of the CD3 gamma-delta  region according to Flanagan would have necessarily resulted in an identification of methylated and unmethylated CpG sites. As discussed above, Flanagan observed of complete demethylation (i.e. 100% demethylation) of the CD3 gamma-delta intergenic region in T cells. It is recognized that Flanagan did not analyze the DNA methylation status of the CD3 gamma-delta intergenic region of all other leukocytes, other major peripheral blood cell types, or non-blood cells. However, when Flanagan did analyze non-T cells including B cells and epithelial cells that did not express CD3, Flanagan observed this region to be methylated (see Table 1 and Figure 6). In addition, Flanagan's teaching that CD3 is an absolute T-cell specific marker means that CD3 is not expressed in any other cell type. When these teachings are combined with Wilson's discussion of the importance of DNA methylation to T-cell lineage commitment, it would have been 
Regarding claim 5, it would have been obvious to have performed bisulfite sequencing analysis as argued above.
Regarding claim 7, the bisulfite-converted and amplified DNA could be detected by a DNA chip.
Regarding claim 11, it is not clear what is meant by “determining the immune status of said mammal based on said T-lymphocytes as identified”. The specification does not provide a limiting definition for the term “immune status”. The Examiner is broadly interpreting this limitation as determining a single characteristic of the immune system of the mammal. Flanagan teaches identifying CD3 expression in T-lymphocytes in the cell lines of J6, Molt4, CEM, HSB2, HPBALL, HUT 78, and ICRFT1 (page 14, Table 1). By identifying of these T-lymphocytes, Flanagan teaches that the mammal from which these cell lines were derived possessed CD3-expressing T lymphocytes, and therefore teaches determining the immune status of the mammal based on the T-lymphocytes as identified.
Regarding claims 12, Mackall teaches obtaining blood samples from patients suffering from cancer (see Table 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634